Citation Nr: 1242441	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-29 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.  

2.  Entitlement to an initial rating in excess of 30 percent for granuloma annulare associated with service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970, to include service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, granting service connection for granuloma annulare associated with service-connected diabetes mellitus, type II, and assigning an initial rating therefor of 30 percent, effective from January 2010.  This appeal also stems from the RO's rating decision of August 2011 in which service connection for ischemic heart disease was considered on the basis of a recent regulatory change adding ischemic heart disease to those disorders for which there exists a presumption of service connection based on inservice herbicide exposure; such claim was denied.  

This appeal is REMANDED directly to the RO based on the Veteran's representation by an attorney.  VA will notify the appellant if further action is required on his part.


REMAND

Additional pertinent evidence was added to the record by actions of RO personnel since entry of the most recent decisional documents, a statement of the case (SOC) and supplemental statement of the case (SSOC), each dated in November 2011.  That evidence, in part, consists of VA records of medical care compiled from November 2011 to October 2012, and is deemed to be constructively of record as of the date of its compilation.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA documents are deemed to be constructively in the possession of VA adjudicators on the date compiled).  Remand to permit the RO to consider that evidence is required, with issuance of an SSOC.  38 C.F.R. § 3.103, 19.31, 19.37 (2012).  


Review of the record indicates that the Veteran's skin disorder, granuloma annulare, was most recently the subject of a VA medical examination in February 2010, nearly three years ago.  Moreover, the SSOC of November 2011 indicates that the Veteran was scheduled to undergo a routine future examination with respect to his granuloma annulare in March 2012; however, there is no report of that examination on file.  Remand to obtain that report, if in fact that examination was conducted and a report was made, is needed.  And, if no recent examination was afforded, remand to afford the Veteran another VA skin examination is advisable in order to ascertain the current nature and severity of his granuloma annulare.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain for inclusion in the Veteran's VA claims folder all pertinent VA treatment records not already on file.  

2.  Obtain for inclusion in the Veteran's VA claims folder the report of any and all VA medical examinations for evaluation of the nature and severity of his service-connected granuloma annulare since February 2010.  If no recent VA skin examination was conducted, afford the Veteran a VA medical examination in order to obtain updated medical data as to the nature and severity of his granuloma annulare.  Provide the VA examiner with the Veteran's claims folder and request that the examiner indicate whether in fact the claims folder was actually made available and reviewed.  That examination should entail a complete medical history, a thorough clinical evaluation, and any diagnostic testing deemed necessary by the examiner.  All pertinent manifestations of the disorder in question should be fully detailed by the VA examiner.  


3.  Lastly, readjudicate the issues on appeal on the basis of all the evidence of record, to include specifically all evidence received since entry of the most recent SOC or SSOC as to each individual issue, including but not limited to the VA treatment reports compiled from November 2011 to October 2012, and all governing legal authority.  If any benefit sought on appeal is not granted, then issue to the Veteran an SSOC and permit him to respond within a reasonable period of time before returning the case to the Board for further review.  

No action by the appellant is needed until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



